Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 3/23/22, has been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended the claims so as to overcome the claim objections and 112(b) rejection.  Applicants have further amended independent claims 1, 13, and 18 to include the condition that when variable Y of Formula I is NR2 and R2 comprises 
    PNG
    media_image1.png
    98
    230
    media_image1.png
    Greyscale
, the compound further comprises at least one of a carbazole group or a group having the formula 
    PNG
    media_image2.png
    110
    241
    media_image2.png
    Greyscale
 or a group having the formula 
    PNG
    media_image3.png
    136
    141
    media_image3.png
    Greyscale
.  This amendment does not overcome the prior art rejection to Numata et al. (TW-201418268).  Specifically, Numata et al. does not require that variable R2 of the NR2 group comprises 
    PNG
    media_image1.png
    98
    230
    media_image1.png
    Greyscale
.  Specifically, any one or more of the RA and RB groups in CRA and CRB (variables X1-X8 in Formula I) can have a group satisfying 
    PNG
    media_image1.png
    98
    230
    media_image1.png
    Greyscale
as claimed.  For example, Numata et al. teaches the compound 
    PNG
    media_image4.png
    87
    162
    media_image4.png
    Greyscale
on page 65.  In this compound, variable R2 is equal to a 2,6-xylyl group and therefore is not subject to the newly added limitations of claims 1, 13, and 18.  As described in the rejection below, the preparation of a compound analogous compound (20) shown above but having one or both of the dibenzofuranyl groups shown being replaced with an azadibenzofuranyl group would have been obvious to one having ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (TW-201418268).  This document is equivalent to WO 2014/006913 which is cited on Applicants information disclosure statement, filed on 10/14/19.  A machine translation of the description section is included with this Office action and relied upon in the rejection below.
Claim 1: Numata et al. teaches compounds of formula (II-2) (paragraph 0069 of the original document).  As applied to Formula I of claim 1, formula (II-2) of Numata et al. has variables X1 through X4 equal to CRA, variables X5 through X8 equal to CRB, variable Z equal to B, and variable Y equal to NR2.  Paragraph 0108 of the machine translation teaches that variables A11 and A12 in formula (II-2) are the same as defined in formula (II-1).  In formula (II-1) variables A11 and A12 are taught to include substituted or unsubstituted heteroaromatic ring groups with 5-30 ring atoms (paragraph 0097 of the machine translation).  Specific examples of heteroaromatic ring groups with 5-30 ring atoms are taught in paragraph 0117 of the machine translation to include azadibenzofuranyl, azadibenzothienyl, and azacarbazolyl.  Paragraph 0128 of the machine translation further teaches that azacarbazolyl, azadibenzothienyl, and azadibenzofuranyl groups as A11 and A12 are preferred groups.  Additionally, azacarbazolyl, azadibenzothienyl, and azadibenzofuranyl groups are included as variables R1 to R8 in chemical formula (II-2) as taught in paragraph 0130 of the machine translation.  So while none of the explicitly taught compounds of Numata et al. (paragraphs 0095-0098 of the original document) satisfy formula I of claim 1, the preparation of a compound which satisfies all of the limitations of Formula 1 of claim 1 would have been obvious to one having ordinary skill in the art given the overall teachings of Numata et al.  As stated above, at least one of variables R1 through R8, A11 and A12 may be equal to a group which satisfies 
    PNG
    media_image5.png
    96
    229
    media_image5.png
    Greyscale
as recited in claim 1.  Claim 1 requires that at least one of variables X34-X41 is N.  An azacarbazolyl, an azadibenzothienyl, or an azadibenzofuranyl group, which is an explicitly taught group for one or more of variables R1-R8, A11 and A12, would satisfy the above formula with variable X equal to NR7, O, or S, and seven of the eight X34-X41 groups being equal to CH and the one remaining X34-X41 group being equal to N.  Additionally, such a compound would also satisfy Formula I of claim 1.  Further, compound (20) as taught by Numata et al., has the structure 
    PNG
    media_image4.png
    87
    162
    media_image4.png
    Greyscale
(page 65).  Based on the teachings above, it would have been obvious to one having ordinary skill in the art to have prepared a compound where one or both of the dibenzofuranyl groups are replaced with one or more azadibenzofuranyl groups.  Such a compound would satisfy all of the limitations of claim 1.  Additionally, compounds (18), (19), (21), and (71) through (79) as taught by Numata et al. could be modified in the same manner.
Claim 2: Modified compound (20) satisfies the limitations of claim 2 in that variables RI and RJ are equal to hydrogen atoms. An azacarbazolyl, an azadibenzothienyl, or an azadibenzofuranyl group at one of the X34-X41 positions and the remaining X34-X41 positions being equal to CH satisfies the limitations of claim 2. 
Claim 3: The compounds taught by Numata et al. have variable Y equal to NR2 and variable Z equal to B, thereby satisfying claim 3.
Claim 5: In all of the compounds taught by Numata et al. variables R1 and R2 (which corresponds to variables A11 and A12) are equal to substituted and unsubstituted (hetero)aryl rings, thereby satisfying claim 5.
Claim 7: Numata et al. explicitly teaches that A11 and/or A12 may preferably include an azacarbazolyl, an azadibenzothienyl, or an azadibenzofuranyl group.  Such a group at one of both positions A11 and A12 of formula (II-2) taught by Numata et al. satisfies the limitations of claim 7.
Claim 8: Numata et al. renders obvious compounds where at least one of R1-R8, A11 or A12 is equal to an azacarbazolyl, an azadibenzothienyl, or an azadibenzofuranyl group.  The remaining substituents (the remaining variables R1-R8, A11 and A12) on the compounds taught by Numata et al. include hydrogen, and substituted or unsubstituted (hetero)aryl groups, thereby satisfying claim 8.
Claim 9: Numata et al. also renders obvious compounds where all R1-R8 groups are equal to hydrogen (such as, but not necessarily limited to, compounds 1, 4, 6, 11, 14, 47, 50, 62-70, 80-85, and 92-111).  The preparation of any analogues of these compounds where one of the non-hydrogen substituents is an azacarbazolyl, an azadibenzothienyl, or an azadibenzofuranyl group is obvious given the overall teachings of Numata et al., thereby satisfying claim 9.
Claim 10: Claim 10 serves to further limit the optional embodiments wherein one of RA, RB, and R1-R6 satisfies one of the first two structure of claim 1.  As such, Numata et al. may properly be relied upon to reject claim 10 despite not explicitly teaching such groups.  
Claim 11: Given that Numata et al. explicitly teaches that one of R1-R8. A11 and A12 may be an azacarbazolyl group, one having ordinary skill in the art would understand that said group may be attached to formula (II-2) of Numata et al. through one of the carbon atoms, resulting in variable X in the formula 
    PNG
    media_image5.png
    96
    229
    media_image5.png
    Greyscale
to be equal to NR7, thereby satisfying claim 11.
Claim 13: The rejection of claim 1 is wholly incorporated into the rejection of claim 13.  The compounds taught and suggested by Numata et al. are employed in organic electroluminescent devices comprising an anode, a cathode, and an organic layer located between the anode and the cathode, thereby satisfying claim 13.
Claim 14: The rejection of claims 1, 3 and 13 collectively satisfy the limitations of claim 14.
Claim 15: Compound 20 is exemplified to be a host material in an emission layer of an organic light emitting device as shown in table 1.  For the reasons provided above, a compound which has an azacarbazolyl, an azadibenzothienyl, or an azadibenzofuranyl moiety could also be prepared and be employed in the same manner as compound 20, thereby satisfying claim 15. 
Claim 16: Numata et al. teaches that the dopant materials which are employed in the emission layer include fluorescent dopants and phosphorescent dopants.  Most preferred phosphorescent dopants include ortho-metalated iridium complexes (paragraph 0188 of the machine translation).  One having ordinary skill in the art would understand that the iridium complexes taught therein include complexes which have one or more ligands which satisfy claim 16.  The combination of a host material satisfying Formula 1 of claim 13 and an iridium phosphorescent dopant material satisfying claim 16 are within the scope of one having ordinary skill in the art.
Claims 18 and 19: The rejection of claims 1 and 13 above are wholly incorporated into the rejection of claim 18.  While Numata et al. does not explicitly teach a consumer product, including the consumer products recited in claim 19, one having ordinary skill in the art understands that any of the display devices taught by Numata et al. could be included in a display device for consumer use.  
Claim 20: The use of a compound which satisfies the structural limitations of claim 1 as a host material requires a mixture of said compound and a dopant material to be applied/deposited to form an emission layer.  Such a mixture would be a formulation satisfying claim 20.

Allowable Subject Matter
Claims 4, 6, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasons already of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766